DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-4, drawn to a method for determining signal propagation speed compensation factor in a tank using a radar level gauge system by means of a first and second timing relation, a known horizontal distance between a corner reflector and the radar level gauge, classified in G01S7/4086.
II. Claim(s) 5-7, drawn to a radar level gauge apparatus for determine a filling level of a product in a tank having a wall and atmosphere above a surface of a product in a tank by propagating a first and a second electromagnetic transmit signal and finding the fill level based a timing relationship of the first and second signal in additional to a known horizontal distance between the radar level gauge and a corner reflector, classified in G01S 13/88.
III. Claim(s) 8-12, drawn to a method of determining a filling level of a product in a tank suing a radar level gauge system by means of determining a measure indicative of a propagation direction of a first and second reflection signal and a known horizontal distance between the radar level gauge and a corner reflector, classified in G01F23/2845.
IV. Claim(s) 13-15, drawn to a radar level gauge apparatus for determining a filling level of a product based on a comparison of a first and second filling level measure using a propagation direction of a transmit signal and first reflection along with a known horizontal distance between the radar level gauge and a corner reflector and comparing it to a timing relation between a second transmit signal and second reflection, classified in G01F25/20.
The inventions are independent or distinct, each from the other because:
Inventions I. and II./ IV. are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious II./ IV. has separate utility such as timing relation.  See MPEP § 806.05(d).
Inventions III. and IV. are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV. has separate utility such as propagation direction  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and thus employ different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Judson Champlin on 01/18/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571)272-3896. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F. HEARD can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                    

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648